DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application No. 16/735,742 filed on 8/11/2022.  Claims 1-2, 4-7, 9-12, and 14-23 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. §101 Rejections
Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive. Applicant has argued that the claimed invention is directed towards patent-eligible subject matter. Examiner respectfully disagrees.
 The claims are currently directed to a calibration system which includes the nominal steps of collecting and analyzing data to ultimately “estimate a rigid transformation between the first coordinate frame and the second coordinate frame based on the first set of relative positions and the second set of relative positions.” Each of the claimed estimation steps are abstract ideas of mental processes which can be performed in the human mind or by merely using pen and paper. 
In order to perform the abstract idea, the claim merely requires the use of the additional elements of a target, a first sensor, a second sensor, and a computer communicatively coupled to the first sensor and the second sensor. However the computer, in addition to the generic first and second sensors and the target, are merely used as tools to apply the abstract idea of the mental process. The data gathering from the sensors and the target can be equated to insignificant pre-solution activity which does not integrate the judicial exception into a practical application. See MPEP 2106.05(g).
In contrast to the currently claimed independent claims 1, 10, and 20, newly added claims 21 and 22 recite features that do provide practical applications of the abstract idea. In claims 21 and 22, the target is moved through the set of absolute positions and claim 22 even further discusses that the movement of the target is by moving a robot arm to which the target is coupled. The movement or actuation of a component based on an analysis step is, indeed, a practical application and therefore, patent eligible. While claims 1-2, 4-7, 9-12, 14-20 and 23 will remain rejected under §101 for at least the reasons stated above, claims 21 and 22 would nonetheless be allowable and Examiner recommends incorporating the features of claim 22 into each of the independent claims in order to overcome this particular §101 rejection.

35 U.S.C. §103 Rejections
Applicant’s amendments and accompanying arguments, filed 8/11/22, with respect to the §103 rejections have been fully considered and are persuasive.  The §103 rejections of claims 1-2, 4-7, 9-12, and 14-20 have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-2, 4-7, 9-12, 14-20, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim set are directed to a device, method, and system for calibrating a navigation system through estimating the position of reference targets through an on-board vehicle sensor. Therefore, the claim set is within at least one of the four statutory categories.
	Independent claims 1, 10, and 20 recite subject matter that are directed towards a mental process. Independent claims 1, 10, and 20 include limitations that recite an abstract idea of detecting and locating targets in the subject environment. 
	The examiner submits that the bolded limitations constitute “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind by visually locating specific targets in the environment and referencing the subject vehicle with the targets. For example, estimate a first set of relative positions of the corner in a first coordinate frame from the first sensor, the first set of relative positions corresponding one-to-one to a set of absolute positions of the at least one target; estimate a second set of relative positions of the corner in a second coordinate frame from the second sensor, the second set of relative positions corresponding one-to-one to the set of absolute positions; and estimate a rigid transformation between the first coordinate frame and the second coordinate frame based on the first set of relative positions and the second set of relative positions. In context of this claim encompasses a driver looking and colleting environment data to judge location/position of targets located in an environment.
	The claims do contain the additional elements of a target, a first and second sensor, as well as a computer. However, the sensor calibration system, as claimed, is provided at such a high level of generality that is merely a processing component connected to multiple sensors of which information is fed and an output is received. While one of ordinary skill in the art can appreciate the complexities of such sensor systems, the current claims are absent of any detail and merely use sensors as an old and well-known tool to apply the abstract idea of itself.
	Dependent claims 2-9, 11-19, and 23 recite a device, method and system for gathering and estimating location information for environment targets. These claims when given broadest reasonable interpretation are merely directed towards a mental process through data gathering, and do not contain additional elements that transform the abstract idea into patent eligible subject matter.

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668